DETAILED ACTION
Claims 1-20 have been cancelled. Claims 21-37 have been newly added. Claims 21-37 have been rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-37 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,323,934. Although the claims at issue are not identical, they are not patentably distinct from each other because:
Application 17/702,037
Patent 11,323,934
21. A method comprising: receiving, at a user equipment, while being served by a first system and during a protocol data unit (PDU) session modification procedure, a PDU SESSION MODIFICATION COMMAND message including an access point name aggregate maximum bit rate value of a second system; and when there is an inter-system change from the first system to the second system, mapping, at the user equipment, the access point name aggregate maximum bit rate value of the second system received while being served by the first system to an access point name aggregate maximum bit rate value of a session management context for the second system, wherein the session management context for the second system is a default Evolved Packet System (EPS) bearer context.
1. A method comprising: receiving, at a user equipment, while being served by a first system and during a protocol data unit session establishment procedure or a protocol data unit session modification procedure, a message including a received access point name aggregate maximum bit rate value of a second system; and in an instance in which there is an inter-system change from the first system to the second system, setting, at the user equipment, an access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system.

2. The method of claim 1, wherein the first system comprises a fifth generation core network, wherein the second system comprises a fourth generation evolved packet system, wherein the inter-system change includes a change from an Ni interface to an Si interface, and wherein setting the access point name aggregate maximum bit rate value of the session management context for the second system to the received access point name aggregate maximum bit rate value maintains session continuity during the inter-system change.
22. The method of claim 21, wherein the first system comprises a fifth generation core network, wherein the second system comprises a fourth generation evolved packet system, wherein the inter-system change includes a change from an N1 mode to an S1 mode, and wherein the access point name aggregate maximum bit rate value of the second system is used to maintain session continuity during the inter-system change.
2. The method of claim 1, wherein the first system comprises a fifth generation core network, wherein the second system comprises a fourth generation evolved packet system, wherein the inter-system change includes a change from an Ni interface to an Si interface, and wherein setting the access point name aggregate maximum bit rate value of the session management context for the second system to the received access point name aggregate maximum bit rate value maintains session continuity during the inter-system change.
23. The method of claim 21, wherein the message including the access point name aggregate maximum bit rate value of the second system is received from a node in the first system.
3. The method of claim 1, wherein the message including the received access point name aggregate maximum bit rate value is received from a node in the first system.
24. The method of claim 23, wherein the node comprises a packet data network gateway-control plane function (PGW-C), a session management function (SMF), and/or a packet data network gateway-control plane function co-located with the session management function.
4. The method of claim 3, wherein the node comprises a packet data network gateway-control plane function, a session management function, and/or a packet data network gateway-control plane function co-located with the session management function.
25. The method of claim 21, further comprising: storing, at the user equipment, the access point name aggregate maximum bit rate value of the second system as part of a PDU session context.
5. The method of claim 1, further comprising: storing, at the user equipment, the received access point name aggregate maximum bit rate value for a session management context associated with the second system.
26. An apparatus comprising: a processor; and a memory storing instructions that, when executed by the processor, cause the apparatus at least to: receive, while being served by a first system and during a protocol data unit (PDU) session modification procedure, a PDU SESSION MODIFICATION COMMAND message including an access point name aggregate maximum bit rate value of a second system; and when there is an inter-system change from the first system to the second system, map the access point name aggregate maximum bit rate value of the second system received while being served by the first system to an access point name aggregate maximum bit rate value of a session management context for the second system, wherein the session management context for the second system is a default Evolved Packet System (EPS) bearer context.
6. An apparatus comprising: at least one processor; and at least one memory including computer program code, the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus to at least: receive, while being served by a first system and during a protocol data unit session establishment procedure or a protocol data unit session modification procedure, a message including a received access point name aggregate maximum bit rate value of a second system; and in an instance in which there is an inter-system change from the first system to the second system, set the access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system.

7. The apparatus of claim 6, wherein the first system comprises a fifth generation core network, wherein the second system comprises a fourth generation evolved packet system, wherein the inter-system change includes a change from an N1 interface to an Si interface, and wherein the apparatus being caused to set the access point name aggregate maximum bit rate value of the session management context for the second system to the received access point name aggregate maximum bit rate value maintains session continuity during the inter-system change.
27. The apparatus of claim 26, wherein the first system comprises a fifth generation core network, wherein the second system comprises a fourth generation evolved packet system, wherein the inter-system change includes a change from an N1 mode to an S1 mode, and wherein the access point name aggregate maximum bit rate value of the second system is used to maintain session continuity during the inter-system change.
7. The apparatus of claim 6, wherein the first system comprises a fifth generation core network, wherein the second system comprises a fourth generation evolved packet system, wherein the inter-system change includes a change from an N1 interface to an Si interface, and wherein the apparatus being caused to set the access point name aggregate maximum bit rate value of the session management context for the second system to the received access point name aggregate maximum bit rate value maintains session continuity during the inter-system change.
28. The apparatus of claim 26, wherein the message including the access point name aggregate maximum bit rate value of the second system is received from a node in the first system.
8. The apparatus of claim 6, wherein the message including the received access point name aggregate maximum bit rate value is received from a node in the first system.
29. The apparatus of claim 28, wherein the node comprises a packet data network gateway-control plane function (PGW-C), a session management function (SMF), and/or a packet data network gateway-control plane function co-located with the session management function.
9. The apparatus of claim 8, wherein the node comprises a packet data network gateway-control plane function, a session management function, and/or a packet data network gateway-control plane function co-located with the session management function.
30. The apparatus of claim 26, wherein the instructions, when executed by the processor, also cause the apparatus to at least: store the access point name aggregate maximum bit rate value of the second system as part of a PDU session context.
10. The apparatus of claim 6, wherein the apparatus is further caused to at least: store the received access point name aggregate maximum bit rate value for a session management context associated with the second system.
31. The apparatus of claim 26, wherein the apparatus is a user equipment and further comprises a transmitter.
11. The apparatus of claim 6, wherein the apparatus comprises or is comprised in a user equipment.
32. The apparatus of claim 26, wherein the apparatus is comprised in a user equipment.
11. The apparatus of claim 6, wherein the apparatus comprises or is comprised in a user equipment.
33. A non-transitory computer-readable medium comprising program instructions stored thereon for performing at least the following: receiving, at a user equipment, while being served by a first system and during a protocol data unit (PDU) session modification procedure, a PDU SESSION MODIFICATION COMMAND message including an access point name aggregate maximum bit rate value of a second system; and when there is an inter-system change from the first system to the second system, mapping, at the user equipment, the access point name aggregate maximum bit rate value of the second system received while being served by the first system to an access point name aggregate maximum bit rate value of a session management context for the second system, wherein the session management context for the second system is a default Evolved Packet System (EPS) bearer context.
12. A non-transitory computer-readable storage medium comprising program code which when executed by at least one processor, causes operations comprising: receiving, at a user equipment while being served by a first system and during a protocol data unit session establishment procedure or a protocol data unit session modification procedure, a message including a received access point name aggregate maximum bit rate value of a second system; and in an instance in which there is an inter-system change from the first system to the second system, setting, at the user equipment, an access point name aggregate maximum bit rate value of a session management context for the second system to the received access point name aggregate maximum bit rate value received while being served by the first system.

13. The non-transitory computer-readable storage medium of claim 12, wherein the first system comprises a fifth generation core network, wherein the second system comprises a fourth generation evolved packet system, wherein the inter-system change includes a change from an N1 interface to an Si interface, and wherein setting the access point name aggregate maximum bit rate value to the received access point name aggregate maximum bit rate value maintains session continuity during the inter-system change.
34. The computer-readable medium of claim 33, wherein the first system comprises a fifth generation core network, wherein the second system comprises a fourth generation evolved packet system, wherein the inter-system change includes a change from an N1 mode to an Si mode, and wherein the access point name aggregate maximum bit rate value of the second system is used to maintain session continuity during the inter-system change.
13. The non-transitory computer-readable storage medium of claim 12, wherein the first system comprises a fifth generation core network, wherein the second system comprises a fourth generation evolved packet system, wherein the inter-system change includes a change from an N1 interface to an Si interface, and wherein setting the access point name aggregate maximum bit rate value to the received access point name aggregate maximum bit rate value maintains session continuity during the inter-system change.
35. The computer-readable medium of claim 33, wherein the message including the access point name aggregate maximum bit rate value of the second system is received from a node in the first system.
14. The non-transitory computer-readable storage medium of claim 12, wherein the message including the received access point name aggregate maximum bit rate value is received from a node in the first system.
36. The computer-readable medium of claim 35, wherein the node comprises a packet data network gateway-control plane function (PGW-C), a session management function (SMF), and/or a packet data network gateway-control plane function co-located with the session management function.
15. The non-transitory computer-readable storage medium of claim 14, wherein the node comprises a packet data network gateway-control plane function, a session management function, and/or a packet data network gateway-control plane function co-located with the session management function.
37. The computer-readable medium of claim 33, wherein the program instructions are also for: causing storage, at the user equipment, of the access point name aggregate maximum bit rate value of the second system as part of a PDU session context.
16. The non-transitory computer-readable storage medium of claim 14, further comprising program code which, when executed by the at least one processor, causes operations comprising: storing, at the user equipment, the received access point name aggregate maximum bit rate value for a session management context associated with the second system.


As can seen from the table above, the subject matter of claims 21-37 of Application 17/702,037 is taught by claims 1-16 of Patent 11,323,934. Applicant should file a terminal disclaimer to over come the non-statutory double patenting rejection.

Claim Objections
Claims 34-37 are objected to because of the following informalities:
Claims 34-37, line 1, “The computer-readable medium” should be changed to “The non-transitory computer-readable medium”
Appropriate correction is required.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAIYAZKHAN GHAFOERKHAN whose telephone number is (571)270-7161. The examiner can normally be reached Flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz R Sheikh can be reached on (571) 272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FAIYAZKHAN . GHAFOERKHAN
Examiner
Art Unit 2476



/FAIYAZKHAN GHAFOERKHAN/Examiner, Art Unit 2476